Exhibit 10.4

SECOND AMENDED AND RESTATED SHAREHOLDER AGREEMENT

by and among

WATSCO, INC.

and

THE SHAREHOLDERS IDENTIFIED ON THE SIGNATURE PAGE HERETO

dated as of April 27, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    CERTAIN DEFINITIONS   

Section 1.1

   Certain Definitions      1    ARTICLE II    VOTING AGREEMENT   

Section 2.1

  

Agreement to Vote the Subject Shares

     8   

Section 2.2

  

Fall-Away of Voting Rights and Standstill

     9    ARTICLE III    REGISTRATION RIGHTS   

Section 3.1

  

Required Registrations

     10   

Section 3.2

  

Piggyback Registrations

     13   

Section 3.3

  

Registration Procedures

     15   

Section 3.4

  

Registration Expenses

     18   

Section 3.5

  

Participation in Underwritten Registrations

     18   

Section 3.6

   Rule 144; Legended Securities; etc.      19   

Section 3.7

  

Holdback

     19   

Section 3.8

  

Indemnification

     20   

Section 3.9

  

No Inconsistent Agreements

     22   

Section 3.10

  

Canadian Securities Laws

     22    ARTICLE IV    STANDSTILL AND RESTRICTIONS   

Section 4.1

  

Standstill

     22   

Section 4.2

  

Anti-Takeover Provisions

     24   

Section 4.3

  

Restrictive Legend

     24   

Section 4.4

  

Rights of First Refusal on Transfer

     24   

Section 4.5

  

Conversion of Class B Common Stock

     25   

Section 4.6

  

Sections 607.0901 and 607.0902 of the Florida Business Corporation Act

     25   

 

i



--------------------------------------------------------------------------------

ARTICLE V   

REPRESENTATIONS AND WARRANTIES

OF SHAREHOLDER

  

  

Section 5.1

  

Due Organization, etc.

     26   

Section 5.2

  

No Conflicts

     26   

Section 5.3

  

No Control Intent

     26    ARTICLE VI   

REPRESENTATIONS AND WARRANTIES

OF THE COMPANY

  

  

Section 6.1

  

Due Organization, etc.

     26   

Section 6.2

  

No Conflicts

     27    ARTICLE VII    TERMINATION   

Section 7.1

  

Termination

     27    ARTICLE VIII    MISCELLANEOUS   

Section 8.1

  

Further Actions

     28   

Section 8.2

  

Notices

     28   

Section 8.3

  

Assignment; Binding Effect

     29   

Section 8.4

  

Third Party Beneficiaries

     29   

Section 8.5

  

Amendments

     29   

Section 8.6

  

Entire Agreement

     29   

Section 8.7

  

Mediation; Governing Law; Jurisdiction; Waiver of Jury Trial

     29   

Section 8.8

  

Fees and Expenses

     30   

Section 8.9

  

Headings

     30   

Section 8.10

  

Interpretation

     30   

Section 8.11

  

Waivers

     30   

Section 8.12

  

Severability

     31   

Section 8.13

  

Enforcement of this Agreement

     31   

Section 8.14

  

Counterparts

     31   

 

ii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED SHAREHOLDERS AGREEMENT

This Second Amended And Restated Shareholder Agreement is entered into as of
this 27th day of April, 2012, by and among Watsco, Inc., a Florida corporation
(the “Company”), and the Shareholders identified on the signature page hereto
(the “Agreement”).

WITNESSETH:

WHEREAS, the Company has entered into that certain Purchase and Contribution
Agreement, dated as of May 3, 2009 (the “Purchase and Contribution Agreement”);

WHEREAS, the Company and UTC Canada have entered into that certain Agreement,
dated as of March 13, 2012, by and among the Company, UTC Canada, WATSCO Canada
Inc., a corporation existing under the laws of the Province of New Brunswick,
Canada (hereinafter referred to as “Watsco Canada”), and Carrier Enterprise
Canada (G.P.), Inc., a corporation existing under the laws of the Province of
New Brunswick, as general partner of Carrier Enterprise Canada, L.P., a limited
partnership existing under the laws of the Province of Ontario, Canada (the
“Asset Purchase Agreement”, and together with the Purchase and Contribution
Agreement, the “Purchase Agreements”);

WHEREAS, the Company and Shareholders are entering into this Agreement in
consideration, in part, for the Company and Shareholders entering into, and
consummating the transactions contemplated by, the Purchase Agreements;

WHEREAS, as of the date of this Agreement and as a result of the consummation of
the transactions contemplated by the Purchase Agreements, Shareholders own of
record as of the date hereof, that number of shares of Capital Stock set forth
opposite the name of Shareholders on Annex I attached hereto and incorporated
herein by reference; and

WHEREAS, each of the Company and the Shareholders are desirous of entering into
this Agreement, upon the terms and conditions contained hereinafter.

NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained herein, and for
good and valuable consideration, the receipt and sufficiency of which is hereby
agreed to and acknowledged by the parties hereto, the parties hereto, intending
to be legally bound, hereby agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

Section 1.1 Certain Definitions. For purposes of this Agreement, the following
terms shall have the following meanings:

(a) “Affiliate” shall mean, with respect to a specified Person, any Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, the specified Person. As used in
this definition, and elsewhere herein in



--------------------------------------------------------------------------------

relation to control of Affiliates, the term “control” means the possession,
directly or indirectly, of the power to substantially direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, as director or manager, as trustee or executor, by
contract or credit arrangement or otherwise. For the avoidance of doubt, neither
the Company nor any of its Subsidiaries shall be deemed an Affiliate of a
Shareholder Group Member for any purpose hereunder, and no Shareholder Group
Member shall be deemed an Affiliate of the Company or any of its Subsidiaries
for any purpose hereunder.

(b) “Agreement” shall have the meaning ascribed to such term in the caption to
this Agreement.

(c) “AMEX” shall mean the American Stock Exchange.

(d) “Ancillary Agreements” shall have the meaning ascribed to such term in the
Purchase Agreements.

(e) “Asset Purchase Agreement” shall have the meaning ascribed to such term in
the recitals to this Agreement.

(f) “beneficially own” shall have the meaning ascribed to such term in Rule
13d-3 (as in effect as of the date hereof) promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (including, but not
limited to the entitlement to dispose of (or to direct the disposition of) and
to vote (or to direct the voting of), and the right to acquire beneficial
ownership of within sixty (60) days). For purposes of this Agreement, the terms
“beneficially owns” and “beneficially owned” shall have correlative meanings.

(g) “Board” shall mean the Board of Directors of the Company.

(h) “Capital Stock” shall mean shares of the Company’s common stock, par value
$.50 per share (the “Common Stock”), and shares of the Company’s Class B common
stock, par value $.50 per share (the “Class B Common Stock”).

(i) “Carrier” shall mean Carrier Corporation.

(j) “Carrier Enterprises” shall mean Carrier Enterprises, LLC, a Delaware
limited liability company.

(k) “Chosen Courts” shall have the meaning ascribed to such term in
Section 8.7(b) of this Agreement.

(l) “Class B Common Stock” shall have the meaning ascribed to such term in the
definition of “Capital Stock” set forth above.

(m) “Closing Date” shall have the meaning ascribed to such term in the Asset
Purchase Agreement.

(n) “Commission” shall mean the Securities and Exchange Commission or any other
federal agency administering the Securities Act.

 

2



--------------------------------------------------------------------------------

(o) “Common Stock” shall have the meaning ascribed to such term in the
definition of “Capital Stock” set forth above.

(p) “Company” shall have the meaning ascribed to such term in the caption to
this Agreement.

(q) “Company Change of Control” shall mean a transaction or series of
transactions (or the entry by the Company, its stockholders, or any of its
Subsidiaries into an agreement to effect such a transaction or series of
transactions) with the Company, its stockholders, or any of its Subsidiaries, on
one hand, and any Person or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision), including any
group acting for the purpose of acquiring, holding or disposing of securities
(within the meaning of Rule 13d-5(b)(1) under the Exchange Act) on the other
hand, with respect to (i) a merger, reorganization, share exchange,
consolidation, business combination, recapitalization, dissolution, liquidation
or similar transaction involving the Company or its Subsidiaries in which the
shareholders of the Company immediately prior to such transaction shall own less
than fifty percent (50%) of the total voting power of all shares of voting
securities of the surviving entity (or its ultimate parent) outstanding
immediately after such transaction, (ii) any purchase of an equity interest
(including by means of a tender or exchange offer) resulting in any Person or
group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act, or any successor provision), including any group acting for the
purpose of acquiring, holding or disposing of securities (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act) beneficially owning (within the meaning
of Rule 13d-3 under the Exchange Act, or any successor provision) greater than a
fifty percent (50%) of the total voting power in the Company, other than, in
each case, Mr. Albert Nahmad and any Related Affiliate or (iii) any purchase of
assets, securities or ownership interests resulting in any Person or group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act,
or any successor provision), including any group acting for the purpose of
acquiring, holding or disposing of securities (within the meaning of Rule
13d-5(b)(1) under the Exchange Act) owning greater than fifty percent (50%) of
the consolidated assets of the Company and its Subsidiaries taken as a whole
(including stock of the Company’s Subsidiaries). A Company Change of Control
shall also be deemed to have occurred if the Continuing Directors cease for any
reason to constitute at least a majority of the Board.

(r) “Company Equity Securities” shall mean the equity securities of the Company,
including shares of Capital Stock or other equity securities of the Company
issuable upon exercise, conversion, exchange or redemption of any warrants,
options, rights or other securities issued by the Company.

(s) “Continuing Director” shall mean (i) any member of the Board as of the date
of this Agreement, (ii) any member of the Board who becomes such a member
subsequent to the date of this Agreement whose nomination for election or
election to the Board was recommended or approved by a majority of the
individuals described in clause (i) and/or this clause (ii) then on the Board or
(iii) any member of the Board with respect to whom votes by Albert Nahmad and/or
any of his Family Members and/or Related Affiliates were sufficient for such
member’s election to the Board.

 

3



--------------------------------------------------------------------------------

(t) “Control Solicitation” shall have the meaning ascribed to such term in
Section 2.2(b) of this Agreement.

(u) “Covered Person” shall have the meaning ascribed to such term in
Section 3.8(a) of this Agreement.

(v) “Demand Registration” shall have the meaning ascribed to such term in
Section 3.1(b)(i) of this Agreement.

(w) “Dispute” shall have the meaning ascribed to such term in Section 8.7(a) of
this Agreement.

(x) “Exchange Act” shall have the meaning ascribed to such term in the
definition of “beneficially own.”

(y) “Family Member” shall mean, with respect to Albert Nahmad, any spouse, child
(including any child by adoption and any child as to whom Albert Nahmad or his
spouse has legal custody), and grandchild (including by adoption) and/or their
respective spouses.

(z) “Governmental Authority” shall mean any nation or country (including but not
limited to the United States) and any commonwealth, territory or possession
thereof and any political subdivision of any of the foregoing, including but not
limited to courts, departments, commissions, boards, bureaus, agencies,
ministries or other instrumentalities.

(aa) “Holdback Period” shall mean with respect to any registered offering
covered by this Agreement, (i) one hundred twenty (120) days after and during
the ten (10) days before, the effective date of the related Registration
Statement or, in the case of a takedown from a Shelf Registration Statement,
ninety (90) days after the date of the prospectus supplement filed with the
Commission in connection with such takedown and during such prior period (not to
exceed ten (10) days) as the Company has given reasonable written notice to
Shareholders or (ii) such shorter period as Shareholders, the Company and the
underwriter of such offering, if any, shall agree.

(bb) “Issuer Free Writing Prospectus” shall mean an issuer free writing
prospectus, as defined in Rule 433 under the Securities Act, relating to an
offer of the Registrable Securities.

(cc) “Law” when described as being applicable to any Person, shall mean any and
all laws (statutory, judicial or otherwise), ordinances, regulations, judgments,
orders, directives, injunctions, writs, decrees or awards of any Governmental
Authority, in each case as and to the extent applicable to such Person or such
Person’s business, operations or properties.

(dd) “Market Value” of a share of Common Stock or a share of Class B Common
Stock, as the case may be, on any trading day means the last reported sale
price, regular way, of a share of Common Stock or Class B Common Stock, as
applicable, on such trading day or, in case there is no last reported sale price
on such trading day, the average of the reported closing bid and ask prices,
regular way, of a share of Common Stock or Class B Common Stock, as applicable,
on such trading day, in either case on the principal stock exchange

 

4



--------------------------------------------------------------------------------

on which shares of Common Stock are traded, in the case of a share of Common
Stock, and the principal stock exchange on which shares of Class B Common Stock
are traded, in the Case of a share of Class B Common Stock. The Market Value of
a share of Common Stock or Class B Common Stock on any day which is not a
trading day on the applicable stock exchange shall be deemed to be the Market
Value of a share of Common Stock or Class B Common Stock, as applicable, on the
immediately preceding trading day. The “Market Value” of any other security
shall have a correlative meaning.

(ee) “Mediation Termination” shall have the meaning ascribed to such term in
Section 8.7(a) of this Agreement.

(ff) “Notices” shall have the meaning ascribed to such term in Section 8.2 of
this Agreement.

(gg) “NYSE” shall mean the New York Stock Exchange.

(hh) “Ownership Limit” shall have the meaning ascribed to such term in
Section 4.1(a) of this Agreement.

(ii) “Percentage Interest” as to a Person means the number of shares of Capital
Stock that are owned or beneficially owned by such Person, expressed as a
percentage of the total number of shares of Capital Stock actually outstanding.

(jj) “Person” shall mean any natural person, corporation, general partnership,
limited partnership, limited liability company, joint venture, union, trust,
association, court, agency, government, tribunal, instrumentality, commission,
arbitrator, board, bureau or other entity or authority.

(kk) “Piggyback Registration” shall have the meaning ascribed to such term in
Section 3.2(a) of this Agreement.

(ll) “Prospectus” shall mean the prospectus included in any Registration
Statement (including a prospectus that discloses information previously omitted
from a prospectus filed as part of an effective Registration Statement in
reliance upon Rule 430A or Rule 430B promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement, any Issuer Free Writing Prospectus related thereto, and
all other amendments and supplements to such prospectus, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such prospectus.

(mm) “Purchase and Contribution Agreement” shall have the meaning ascribed to
such term in the recitals to this Agreement.

(nn) “Registration Expenses” shall have the meaning ascribed to such term in
Section 3.4(a) of this Agreement.

 

5



--------------------------------------------------------------------------------

(oo) “Registration Request” shall have the meaning ascribed to such term in
Section 3.1(b)(i) of this Agreement.

(pp) “Registrable Securities” shall mean all shares of Capital Stock issued to
Shareholders pursuant to the Purchase Agreements and Subscription Agreement and
all shares of Common Stock issued to any Shareholder Group Member pursuant to
the conversion of any shares of Class B Common Stock issued to Shareholders
pursuant to the Purchase and Contribution Agreement; provided, that such shares
will cease to be Registrable Securities when (i) they have been effectively
registered or qualified for sale by a Prospectus filed under the Securities Act
and disposed of in accordance with the applicable Registration Statement,
(ii) they have been sold to the public pursuant to Rule 144 or Rule 145 or other
exemption from registration under the Securities Act, (iii) they have been sold
(other than to another Shareholder Group Member) in a private transaction or
other exemption from registration under the Securities Act or (iv) they have
been acquired by the Company. In the event of a stock dividend or distribution,
or any change in the Capital Stock by reason of any stock dividend or
distribution, split-up, recapitalization, combination, exchange of shares or the
like, the term “Registrable Securities” shall be deemed to refer to and include
the Registrable Securities as well as all such stock dividends and distributions
and any securities into which or for which any or all of the Registrable
Securities may be changed or exchanged or which are received in such
transaction.

(qq) “Registration Statement” shall mean the Prospectus and other documents
filed with the Commission to effect a registration under the Securities Act.

(rr) “Related Affiliate” shall mean, with respect to Albert Nahmad, (a) a
foundation or similar entity established by Albert Nahmad or any Family Member
for the principal purpose of serving charitable goals which are controlled by
Albert Nahmad and/or any one or more Family Members; (b) any trust and/or
estate, the beneficiaries of which principally include Albert Nahmad, Family
Members and/or the Persons named in clause (a); and (c) any corporation, limited
liability company or partnership, the stockholders, members, managers or general
or limited partners of which include only Albert Nahmad, Family Members and/or
the Persons named in clauses (a) or (b).

(ss) “Restricted Transfer” shall have the meaning ascribed to such term in
Section 4.4(a) of this Agreement

(tt) “Rule 144” shall mean Rule 144 under the Securities Act, as in effect from
time to time.

(uu) “Rule 144A” shall mean Rule 144A under the Securities Act, as in effect
from time to time.

(vv) “Rule 145” shall mean Rule 145 under the Securities Act, as in effect from
time to time.

(ww) “Rule 415” shall mean Rule 415 under the Securities Act, as in effect from
time to time.

 

6



--------------------------------------------------------------------------------

(xx) “Rule 424” shall mean Rule 424 under the Securities Act, as in effect from
time to time.

(yy) “Securities Act” shall mean the Securities Act of 1933, as amended.

(zz) “Selling Expenses” shall mean all underwriting discounts, selling
commissions and transfer taxes applicable to the sale of Registrable Securities
hereunder and any other Registration Expenses applicable to the sale of
Registrable Securities hereunder required by Law to be paid by a selling
shareholder.

(aaa) “Shareholders” means collectively, Carrier and UTC Canada.

(bbb) “Shareholder Group Member” means United Technologies Corporation, a
Delaware corporation, and each of its Subsidiaries, including Shareholders.

(ccc) “Shareholders’ Counsel” shall have the meaning ascribed to such term in
Section 3.4(b) of this Agreement.

(ddd) “Shelf Demand Notice” shall have the meaning ascribed to such term in
Section 3.1(a)(ii) of this Agreement.

(eee) “Shelf Demand Offering” shall have the meaning ascribed to such term in
Section 3.1(a)(ii) of this Agreement.

(fff) “Shelf Period” shall have the meaning ascribed to such term in
Section 3.1(a)(i) of this Agreement.

(ggg) “Shelf Registration” shall have the meaning ascribed to such term in
Section 3.1(a)(i) of this Agreement.

(hhh) “Shelf Registration Statement” shall have the meaning ascribed to such
term in Section 3.1(a)(i) of this Agreement.

(iii) “Subject Shares” shall mean, with respect to any particular Person, the
shares of Capital Stock beneficially owned by such Person (including, without
limitation, any shares of Capital Stock set forth opposite the name of such
Person in Annex I hereto), together with any other shares of Capital Stock
(including the voting power with respect thereto) which are directly or
indirectly acquired by such Person at any one or more times prior to the
termination of this Agreement pursuant to the terms hereof. In the event of a
stock dividend or distribution, or any change in the Capital Stock by reason of
any stock dividend or distribution, split-up, recapitalization, combination,
exchange of shares or the like, the term “Subject Shares” shall be deemed to
refer to and include the Subject Shares as well as all such stock dividends and
distributions and any securities into which or for which any or all of the
Subject Shares may be changed or exchanged or which are received in such
transaction.

(jjj) “Subscription Agreement” means the Subscription Agreement dated as of
March 13, 2012, by and among the Company, UTC Canada, and Carrier.

 

7



--------------------------------------------------------------------------------

(kkk) “Subsidiary” shall mean, with respect to any Person, (i) any corporation
fifty percent (50%) or more of whose stock of any class or classes having by the
terms thereof ordinary voting power to elect a majority of the directors of such
corporation is at the time owned by such Person, directly or indirectly through
one or more Subsidiaries, and (ii) any other Person, including but not limited
to a joint venture, a general or limited partnership or a limited liability
company, in which such Person, directly or indirectly through one or more
Subsidiaries, at the time owns at least fifty percent (50%) or more of the
ownership interests entitled to vote in the election of managing partners,
managers or trustees thereof (or other Persons performing such functions) or
acts as the general partner, managing member, trustee (or Persons performing
similar functions) of such other Person.

(lll) “Suspension Period” shall have the meaning ascribed to such term in
Section 3.1(c) of this Agreement.

(mmm) “UTC Canada” shall mean UTC Canada Corporation, a corporation existing
under the laws of the Province of New Brunswick, Canada.

ARTICLE II

VOTING AGREEMENT

Section 2.1 Agreement to Vote the Subject Shares.

(a) The parties hereto hereby agree that from and after the date hereof, for as
long as the Percentage Interest of Shareholders exceeds five percent (5%), at
any meeting of the Company’s shareholders (or any adjournment or postponement
thereof), however called, or in connection with any action by written consent or
other action of the Company’s shareholders, Shareholders shall vote (or cause to
be voted) all of the Subject Shares beneficially owned by it and by Shareholder
Group Members in the same proportion of votes cast for, against or abstain by
all other holders of Capital Stock, except that at any meeting of the Company’s
shareholders (or any adjournment or postponement thereof), however called, or in
connection with any action by written consent or other action of the Company’s
shareholders, pursuant to which holders of any class of Capital Stock are
entitled to vote as a separate class, Shareholders shall vote (or cause to be
voted) all of the shares of such class of Capital Stock beneficially owned by it
and by Shareholder Group Members in the same proportion of votes cast for,
against or abstain by all other holders of such class of Capital Stock. Any such
vote shall be cast or consent shall be given in accordance with such procedures
relating thereto so as to ensure that it is duly counted for purposes of
determining that a quorum is present and for purposes of recording the results
of such vote or consent. Shareholders agree not to enter into any agreement or
commitment with any Person the effect of which would violate or be inconsistent
with the provisions and agreements set forth in this Article II. In order to
enable Shareholders to comply with its obligations under this Section 2.1(a),
the Company shall (prior to the first vote of the Company’s shareholders subject
to this Section 2.1(a)) develop, together with its proxy solicitor and/or
transfer agent, a form of proxy, in form and substance reasonably satisfactory
to Shareholders, to be used by Shareholders (and/or any other Shareholder Group
Member, as applicable) to enable it to vote the Subject Shares in the manner
required by this Section 2.1(a) at any meeting of the Company’s shareholders (or
any adjournment or postponement thereof), however called, or in

 

8



--------------------------------------------------------------------------------

connection with any action by written consent or other action of the Company’s
shareholders. For the avoidance of doubt, any vote of Shareholders (or any other
Shareholder Group Member) pursuant to the proper use of such form of proxy shall
be deemed to have been made in compliance with this Section 2.1(a).

(b) Notwithstanding anything contained in Section 2.1(a), Shareholder Group
Members shall not be required to vote (or cause to be voted) any or all of the
Subject Shares beneficially owned by the relevant Shareholder Group Members as
provided in Section 2.1(a) with respect to:

(i) any merger, consolidation, combination, acquisition or sale of assets,
reorganization or recapitalization, which, if consummated, would result in a
Company Change of Control (except when the Company’s proposal is to merge with
its wholly-owned Subsidiary);

(ii) dissolution, liquidation or winding up involving the Company; and

(iii) any matter which involves an alteration of any right of any class of
Company Equity Securities.

However, for the avoidance of doubt nothing in this Section 2.1(b) requires the
Company to obtain the approval of the Company’s shareholders in circumstances
where it is not otherwise being proposed to shareholders for approval.

Section 2.2 Fall-Away of Voting Rights and Standstill. The provisions of
Section 2.1(a), Section 2.1(b), Section 4.1 and Section 4.2 shall terminate and
be of no further effect in the event:

(a) of a Company Change of Control,

(b) that any Person or group (as defined, as of the date hereof, under
Section 13(d) of the Exchange Act) announces publicly an offer with respect to
any transaction, or commences a proxy solicitation, involving the Company, any
of its Subsidiaries, or any of their securities or assets, the consummation, or
success, of which would result in a Company Change of Control (any such offer or
proxy solicitation, a “Control Solicitation”), but only if and after the Board
either (i) accepts or recommends in favor of such Control Solicitation or
(ii) fails to recommend that its stockholders reject such Control Solicitation
within ten (10) business days from the date of commencement of such Control
Solicitation; provided, that, if the relevant Person or group announces publicly
the withdrawal or discontinuation of such Control Solicitation prior to a
Company Change of Control, the provisions of Section 2.1(a), Section 2.1(b),
Section 4.1 and Section 4.2 shall be reinstated and shall again bind
Shareholders and the Company from the date of such announcement; provided,
however, that if, before the relevant Person or group announces publicly the
withdrawal or discontinuation of such Control Solicitation, a Shareholder Group
Member has publicly announced a Control Solicitation, Section 2.1(a),
Section 2.1(b) and Section 4.1 shall not bind Shareholders in relation to any
action in connection with the conduct of such Control Solicitation unless and
until the Shareholder Group Member has publicly withdrawn or discontinued such
Control Solicitation, or

 

9



--------------------------------------------------------------------------------

(c) that the Board resolves to engage in a formal process that is intended to
result in a transaction that if consummated would constitute a Company Change of
Control, provided, that if the Board subsequently resolves to terminate the
process prior to a Company Change of Control, the provisions of Section 2.1(a),
Section 2.1(b), Section 4.1 and Section 4.2 shall be reinstated and shall again
bind Shareholders and the Company from such date as the Board notifies
Shareholders that the process has terminated.

ARTICLE III

REGISTRATION RIGHTS

Section 3.1 Required Registrations.

(a) Shelf Registration.

(i) Shelf Registration Statement. As soon as practicable after the Closing Date,
but in no event more than one hundred eighty (180) days following the Closing
Date, the Company shall use reasonable best efforts to prepare and file with the
Commission a Registration Statement covering the resale of all of the
Registrable Securities (the “Shelf Registration”) that are not then registered
on an effective Registration Statement for an offering to be made on a
continuous basis pursuant to Rule 415 (such Registration Statement, together
with any post-effective amendment thereto and any new Registration Statement
filed pursuant to this Section 3.1(a), are collectively referred to herein as
the “Shelf Registration Statement”). The Shelf Registration Statement filed
hereunder shall be on Form S-3 or any successor form (except if the Company is
not then eligible to register for resale the Registrable Securities on Form S-3,
in which case such registration shall be on another appropriate form in
accordance herewith). Subject to the terms of this Agreement, the Company shall
use its reasonable best efforts to cause the Shelf Registration Statement filed
hereunder to be declared effective under the Securities Act as promptly as
possible after the filing thereof, and shall use its reasonable best efforts to
keep such Shelf Registration Statement continuously effective (including by
filing any necessary post-effective amendments to such Shelf Registration
Statement or a new Shelf Registration Statement) under the Securities Act until
all Registrable Securities covered by such Shelf Registration Statement have
been sold pursuant to such Shelf Registration Statement or another Registration
Statement filed under the Securities Act or otherwise cease to be Registrable
Securities (such period of effectiveness, the “Shelf Period”). The Company will
pay all Registration Expenses in connection with the Shelf Registration, whether
or not any registration or Prospectus becomes effective or final.

(ii) Shelf Demand Notice. At any time that a Shelf Registration Statement
covering Registrable Securities pursuant to Section 3.1(a)(i) is effective, if a
Shareholder Group Member desires to sell all or any portion of the Registrable
Securities under such Shelf Registration Statement in an underwritten offering
(“Shelf Demand Offering”), Shareholders shall notify (such notice being the
“Shelf Demand Notice”) the Company of such intent at least fifteen (15) days
prior to such proposed sale (or, in the case of a Shelf Demand Offering that
does not involve a “road show”, at least three (3) days prior to such proposed
sale), which notice shall specify the number of the Registrable Securities to be
included in such Shelf Demand Offering.

 

10



--------------------------------------------------------------------------------

(iii) Shelf Demand Offering. The Company shall prepare and file a prospectus
supplement, post-effective amendment to the Shelf Registration Statement and/or
Exchange Act reports incorporated by reference into the Shelf Registration
Statement and take such other actions as reasonably necessary or appropriate to
permit the consummation of such Shelf Demand Offering. In the case of a Shelf
Demand Offering that does not involve a “road show”, the Company shall take all
actions to enable the Shareholder Group Member to price such offering within
three (3) days of receipt of the Shelf Demand Notice; provided, that if a
“comfort” letter is required in connection with the pricing of such offering,
and the Company was unable to obtain such “comfort” letter within three (3) days
of receipt of such Shelf Demand Notice, then the Company shall use its
reasonable best efforts to obtain such “comfort” letter and price such offering
as soon as reasonably practicable.

(b) Demand Registrations.

(i) If at any time (x) the Shelf Registration Statement contemplated by
Section 3.1(a) is not effective to register all the Registrable Shares and (y) a
Shareholder Group Member continues to hold any Registrable Securities,
Shareholders may request in writing that the Company effect the registration of
all or any part of the Registrable Securities (a “Registration Request”),
provided, that the aggregate offering price applicable to any such Registration
Request shall not be less than $25 million (determined in accordance with the
aggregate Market Value of the Registrable Securities included in such
Registration Request on the day on which such Registration Request is received
by the Company). Promptly after its receipt of any Registration Request, the
Company will use its reasonable best efforts to register, in accordance with the
provisions of this Agreement, all Registrable Securities that have been
requested to be registered in the Registration Request. The Company will pay all
Registration Expenses incurred in connection with any registration pursuant to
this Section 3.1(b), whether or not any registration or Prospectus becomes
effective or final. Any registration requested by Shareholders pursuant to this
Section 3.1(b) is referred to in this Agreement as a “Demand Registration.”

(ii) Limitation on Demand Registrations. Shareholders will be entitled to
initiate no more than three (3) Demand Registrations. No request for
registration will count for the purposes of the limitations in this
Section 3.1(b)(ii) if (i) the relevant Shareholder Group Member determines in
good faith to withdraw the proposed registration prior to the effectiveness of
the Registration Statement relating to such request due to adverse business
developments at the Company that were not known to Shareholders at the time of
the request to initiate such registration proceedings, (ii) the Registration
Statement relating to such request is not declared effective within one hundred
eighty (180) days of the date such Registration Statement is first filed with
the Commission (other than solely by reason of the relevant Shareholder Group
Member having refused to proceed) and Shareholders withdraw their Registration
Request prior to such Registration Statement being declared effective,
(iii) prior to the sale of at least

 

11



--------------------------------------------------------------------------------

ninety percent (90%) of the Registrable Securities included in the applicable
registration relating to such request, such registration is adversely affected
by any stop order, injunction or other order or requirement of the Commission or
other Governmental Authority for any reason and the Company fails to have such
stop order, injunction or other order or requirement removed, withdrawn or
resolved to Shareholders’ reasonable satisfaction within thirty (30) days of the
date of such order, (iv) more than fifteen percent (15%) of the Registrable
Securities requested by Shareholders to be included in the registration are not
so included pursuant to Section 3.1(e), or (v)the conditions to closing
specified in the underwriting agreement or purchase agreement entered into in
connection with the registration relating to such request are not satisfied
(other than as a result of a default or breach thereunder by the relevant
Shareholder Group Member). Notwithstanding the foregoing, the Company will pay
all Registration Expenses in connection with any request for a registration
pursuant to Section 3.1(b)(i) regardless of whether or not such request counts
toward the limitation set forth above.

(c) Restrictions on Required Registrations. If the filing, initial effectiveness
or continued use of a Registration Statement with respect to the Shelf
Registration or a Demand Registration would (i) require the Company to make a
public disclosure of material non-public information, which disclosure in the
good faith judgment of the Board (A) would be required to be made in any such
Registration Statement so that such Registration Statement would not be
materially misleading, (B) would not be required to be made at such time but for
the filing, effectiveness or continued use of any such Registration Statement
and (C) would in the good faith judgment of the Board reasonably be expected to
have a material adverse effect on the Company or its business if made at such
time, or (ii) in the good faith judgment of the Board reasonably be expected to
have a material adverse effect on the Company or its business or on the
Company’s ability to effect a planned or proposed acquisition, disposition,
financing, reorganization, recapitalization or similar transaction, then the
Company may upon giving prompt written notice of such action to Shareholders
(which hereby agrees to maintain the confidentiality of all information
disclosed to such participants) delay the filing or initial effectiveness of, or
suspend use of, any such Registration Statement, provided, that the Company
shall not be permitted to do so (x) more than two (2) times during any
twelve-month period or (y) for periods exceeding, in the aggregate, one hundred
twenty (120) days during any twelve-month period (a “Suspension Period”). In the
event the Company exercises its rights under the preceding sentence,
Shareholders agree to suspend, and to cause any relevant Shareholder Group
Member to suspend, promptly upon receipt of the notice referred to above, its
use of any Prospectus relating to such registration in connection with any sale
or offer to sell Registrable Securities. Any Suspension Period shall terminate
at such time as the public disclosure of such information is made or the
requisite financial information becomes publicly available, as applicable. In
the case of the Shelf Registration, or a Demand Registration not withdrawn
pursuant to the immediately following sentence, after the expiration of any
Suspension Period and without any further request from Shareholders (or any
Shareholder Group Member), the Company shall as promptly as reasonably
practicable prepare a post-effective amendment or supplement to the applicable
Registration Statement or Prospectus, or any document incorporated therein by
reference, or file any other required document so that, as thereafter delivered
to purchasers of the Registrable Securities included therein, the applicable
Prospectus will not include an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made,

 

12



--------------------------------------------------------------------------------

not misleading. In the case of a Demand Registration, if the Company postpones
the filing of a Prospectus or the effectiveness of a Registration Statement
pursuant to this Section 3.1(c), Shareholders will be entitled to withdraw its
request and, if such request is withdrawn, such registration request will not
count for the purposes of the limitation set forth in Section 3.1(b)(ii). The
Company will pay all Registration Expenses incurred in connection with any
registration or Prospectus aborted pursuant to this Section 3.1(c).

(d) Selection of Underwriters.

(i) If pursuant to Section 3.1(a) or 3.1(b), a Shareholder Group Member intends
that Registrable Securities be distributed by means of an underwritten offering,
Shareholders will so advise the Company. In such event, the lead underwriter to
administer the offering will be chosen by Shareholders subject to the prior
written consent, not to be unreasonably withheld or delayed, of the Company.

(ii) If the offering is underwritten, the relevant Shareholder Group Member will
(together with the Company) enter into an underwriting agreement in customary
form with the underwriter or underwriters selected for such underwriting. If the
relevant Shareholder Group Member disapproves of the terms of the underwriting,
Shareholders may elect to withdraw any Registrable Securities therefrom by
written notice to the Company and the managing underwriter.

(e) Priority on Required Registrations. The Company will not include in any
registration pursuant to this Section 3.1 any securities that are not
Registrable Securities, without the prior written consent of Shareholders. If
the managing underwriter (or, if the applicable offering is not an underwritten
offering, a nationally recognized independent investment bank selected by the
Company) advises the Company that in its reasonable opinion the number of
Registrable Securities (and, if permitted hereunder, other securities requested
to be included in such offering) exceeds the number of securities that can be
sold in such offering without adversely affecting the marketability of the
offering (including an adverse effect on the per share offering price), the
Company will include in such offering only such number of securities that in the
reasonable opinion of such underwriters can be sold without adversely affecting
the marketability of the offering (including an adverse effect on the per share
offering price), which securities will be so included in the following order of
priority: (i) first, the Registrable Securities requested by Shareholders to be
included in such offering; (ii) second, securities the Company proposes to sell;
and (iii) third, any other securities of the Company that have been requested to
be so included.

(f) Effective Registration Statement. A registration pursuant to this
Section 3.1 shall not be deemed to have been effected unless it is declared
effective by the Commission and remains effective for the period specified in
Section 3.3(b).

Section 3.2 Piggyback Registrations.

(a) Right to Piggyback. For so long as any Shareholder Group Member continues to
hold any Registrable Securities, whenever the Company proposes to register any
of its securities, other than a registration pursuant to Section 3.1, and the
registration form to be

 

13



--------------------------------------------------------------------------------

filed may be used for the registration or qualification for distribution of
Registrable Securities, the Company will give prompt written notice no later
than fifteen (15) business days prior to the anticipated filing of a
Registration Statement (other than in connection with a registration statement
on Forms S-4, F-4 or S-8 or any similar or successor form) with respect to such
registration to Shareholders of its intention to effect such a registration (a
“Piggyback Registration”). Subject to Section 3.2(d), the Company will include
in such registration all Registrable Securities with respect to which the
Company has received written requests from Shareholders for inclusion therein
within ten (10) business days after the date of the Company’s notice.
Shareholders may withdraw the Registrable Securities from any Piggyback
Registration by giving written notice to the Company and the managing
underwriter, if any, on or before the tenth business day prior to the planned
effective date of such Piggyback Registration. The Company may terminate or
withdraw any registration under this Section 3.2 prior to the effectiveness of
such registration, whether or not Shareholders have elected to include
Registrable Securities in such registration, and except for the obligation to
pay Registration Expenses pursuant to Section 3.2(c) the Company will have no
liability to any relevant Shareholder Group Member in connection with such
termination or withdrawal.

(b) Underwritten Registration. If the registration referred to in Section 3.2(a)
is proposed to be underwritten by the Company or the Persons who have sought to
have securities of the Company registered in such Piggyback Registration
pursuant to a demand right, the Company will so advise Shareholders as a part of
the written notice given pursuant to Section 3.2(a). In such event, the right of
Shareholders to request the registration of Registrable Securities pursuant to
this Section 3.2 will be conditioned upon the relevant Shareholder Group
Member’s participation in such underwriting and the inclusion of Registrable
Securities in the underwriting, and the relevant Shareholder Group Member will
(together with the Company) enter into an underwriting agreement in customary
form with the underwriter or underwriters selected for such underwriting by the
Company. If Shareholders disapprove of the terms of the underwriting,
Shareholders may elect to withdraw any Registrable Securities therefrom by
written notice to the Company and the managing underwriter.

(c) Piggyback Registration Expenses. The Company will pay all Registration
Expenses in connection with any Piggyback Registration, whether or not any
registration or Prospectus becomes effective or final.

(d) Priority on Piggyback Registrations. If, in connection with a Piggyback
Registration, the managing underwriter (or, if such Piggyback Registration is
not an underwritten registration, a nationally recognized independent investment
bank selected by the Company) advises the Company that in its reasonable opinion
the number of securities requested to be included in such registration exceeds
the number which can be sold without adversely affecting the marketability of
such offering (including an adverse effect on the per share offering price), the
Company will include in such registration or Prospectus only such number of
securities that in the reasonable opinion of such underwriters can be sold
without adversely affecting the marketability of the offering (including an
adverse effect on the per share offering price), which securities will be so
included in the following order of priority:

(i) If the Piggyback Registration relates to an offering for the Company’s own
account, then (A) first, the securities the Company proposes to sell (B) second,
Registrable Securities that Shareholders have requested to be registered
pursuant to Section 3.2(a), and (C) third, any other securities of the Company
that have been requested to be so included;

 

14



--------------------------------------------------------------------------------

(ii) If the Piggyback Registration relates to an offering other than for the
Company’s own account, then (A) first, the securities of the Person or Persons
who initiated the Piggyback Registration by seeking to have securities of the
Company registered in such Piggyback Registration, (B) second, the securities
the Company proposes to sell, (C) third, the Registrable Securities requested by
Shareholders to be registered pursuant to Section 3.2(a), and (D) fourth, any
other securities of the Company that have been requested to be so included.

Section 3.3 Registration Procedures. Subject to the provisions of Sections 3.1
and 3.2, pursuant to the Shelf Registration and, if applicable, each Demand
Registration and each Piggyback Registration, the Company will use its
reasonable best efforts to effect the registration and sale of such Registrable
Securities as soon as reasonably practicable in accordance with the intended
method of disposition thereof and pursuant thereto. The Company shall use its
reasonable best efforts to as expeditiously as possible:

(a) prepare and file with the Commission a Registration Statement with respect
to such Registrable Securities in accordance with the intended method or methods
of distribution thereof, make all required filings with the Financial Industry
Regulatory Authority and thereafter use its reasonable best efforts to cause
such Registration Statement to become effective as soon as reasonably
practicable, provided that before filing a Registration Statement or a
Prospectus or any amendments or supplements thereto, the Company will furnish to
Shareholders’ Counsel copies of all such documents proposed to be filed, which
documents will be subject to review of such counsel at the Company’s expense;

(b) prepare and file with the Commission such amendments and supplements to such
Registration Statement as may be necessary to keep such Registration Statement
effective either (i) for a period of not less than (A) three months or (B) if
such Registration Statement relates to an underwritten offering, such longer
period as a Prospectus is required by Law to be delivered in connection with
sales of Registrable Securities by an underwriter or dealer or (C) in the case
of the Shelf Registration Statement, the Shelf Period or (ii) such shorter
period as ends when all of the securities covered by such Registration Statement
have been disposed of in accordance with the intended methods of disposition by
the seller or sellers thereof set forth in such Registration Statement (but in
any event not before the expiration of any longer period required under the
Securities Act), and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement, and cause the related Prospectus to be supplemented by any Prospectus
supplement or Issuer Free Writing Prospectus as may be necessary to comply with
the provisions of the Securities Act with respect to the disposition of the
securities covered by such Registration Statement, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provisions then in force) under the
Securities Act, until such time as all of such securities have been disposed of
in accordance with the intended methods of disposition by the seller or sellers
thereof set forth in such Registration Statement;

 

15



--------------------------------------------------------------------------------

(c) furnish to Shareholders such number of copies, without charge, of such
Registration Statement, each amendment and supplement thereto, including each
Prospectus (including each preliminary Prospectus), all exhibits and other
documents filed therewith and such other documents as Shareholders may
reasonably request including in order to facilitate the disposition of the
Registrable Securities;

(d) register or qualify such Registrable Securities under such other securities
or blue sky laws of such jurisdictions as any seller reasonably requests and do
any and all other acts and things that may be reasonably necessary or reasonably
advisable to enable the relevant Shareholder Group Member to consummate the
disposition in such jurisdictions of the Registrable Securities (provided that
the Company will not be required to (i) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
subsection, (ii) subject itself to taxation in any such jurisdiction or
(iii) consent to general service of process in any such jurisdiction);

(e) notify Shareholders and Shareholders’ Counsel, at any time when a Prospectus
relating thereto is required to be delivered under the Securities Act, upon
discovery that, or upon the discovery of the happening of any event as a result
of which, the Prospectus included in such Registration Statement contains an
untrue statement of a material fact or omits any fact necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made, and, as soon as reasonably practicable, prepare and furnish to
Shareholders a reasonable number of copies of a supplement or amendment to such
Prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such Prospectus will not contain an untrue statement of
a material fact or omit to state any fact necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made;

(f) notify Shareholders and Shareholders’ Counsel (i) when such Registration
Statement or the Prospectus or any prospectus supplement or post-effective
amendment has been filed and, with respect to such Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the Commission for amendments or supplements to such Registration
Statement or to amend or to supplement such Prospectus for additional
information and (ii) of the issuance by the Commission of any stop order
suspending the effectiveness of such Registration Statement or the initiation of
any proceedings for any of such purposes;

(g) cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Company are then listed or,
if no similar securities issued by the Company are then listed on any securities
exchange, use its reasonable best efforts to cause all such Registrable
Securities to be listed on the NYSE, the AMEX or the NASDAQ stock market, as
determined by the Company;

(h) provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such Registration Statement;

(i) enter into such customary agreements (including underwriting agreements and,
subject to Section 3.7, lock-up agreements in customary form, and including
provisions with

 

16



--------------------------------------------------------------------------------

respect to indemnification and contribution in customary form) and take all such
other customary actions as Shareholders or the underwriters, if any, reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities (including, without limitation, causing members of senior management
of the Company to use their reasonable best efforts to support the marketing,
offering or selling of the Registrable Securities covered by such Registration
Statement, including by participation in “road show” (including before analysts
and ratings agencies) and other customary marketing activities);

(j) make available for inspection by Shareholders, the relevant Shareholder
Group Member and Shareholders’ Counsel, any underwriter participating in any
disposition pursuant to such Registration Statement and any attorney, accountant
or other agent retained by Shareholders, the relevant Shareholder Group Member
or any such underwriter, all relevant financial and other records, pertinent
corporate documents and documents relating to the business of the Company, and
cause the Company’s officers, directors, employees and independent accountants
to supply all information reasonably requested by Shareholders, the relevant
Shareholder Group Member or any such underwriter, attorney, accountant or agent
in connection with such Registration Statement, provided that it shall be a
condition to such inspection and receipt of such information that the inspecting
Person (i) enter into a confidentiality agreement in form and substance
reasonably satisfactory to the Company and (ii) agree to minimize the disruption
to the Company’s business in connection with the foregoing;

(k) timely provide to its security holders earning statements satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;

(l) in the event of the issuance of any stop order suspending the effectiveness
of a Registration Statement, or of any order suspending or preventing the use of
any related Prospectus, or ceasing trading of any securities included in such
Registration Statement for sale in any jurisdiction, use every reasonable effort
to promptly obtain the withdrawal of such order;

(m) obtain one or more comfort letters and updates thereof, addressed to the
underwriters, if any, signed by the Company’s independent public accountants in
customary form (including, in each case, with respect to the date thereof) and
covering such matters of the type customarily covered by comfort letters in
connection with underwritten offerings as such underwriters reasonably request;
and

(n) provide legal opinions of the Company’s counsel, addressed to the
underwriters, if any, dated the date of the closing under the underwriting
agreement, with respect to the Registration Statement, each amendment and
supplement thereto (including the preliminary Prospectus) and such other
documents relating thereto as such underwriters shall reasonably request in
customary form and covering such matters of the type customarily covered by
legal opinions of such nature.

As a condition to registering Registrable Securities, the Company may require
Shareholders to furnish the Company with such information regarding the relevant
Shareholder Group Member and pertinent to the disclosure requirements relating
to the registration and the distribution of such securities as the Company may
from time to time reasonably request in writing.

 

17



--------------------------------------------------------------------------------

Section 3.4 Registration Expenses.

(a) Except as otherwise provided in this Agreement, all expenses incidental to
the Company’s performance of or compliance with this Agreement, including,
without limitation, all registration and filing fees, fees and expenses of
compliance with securities or blue sky laws, word processing, duplicating and
printing expenses, messenger and delivery expenses, and fees and disbursements
of counsel for the Company and all independent certified public accountants,
underwriters and other Persons retained by the Company (all such expenses,
“Registration Expenses”), will be borne by the Company. The Company will, in any
event, pay its internal expenses (including, without limitation, all salaries
and expenses of its officers and employees performing legal or accounting
duties), the expenses of any annual audit or quarterly review, the expenses of
any liability insurance and the expenses and fees for listing the securities to
be registered on each securities exchange on which similar securities issued by
the Company are then listed or on the NYSE, the AMEX or NASDAQ. All Selling
Expenses will be borne by Shareholders (or the relevant Shareholder Group
Member, as the case may be).

(b) In connection with the Shelf Registration, each Demand Registration and each
Piggyback Registration in which a Shareholder Group Member participates, as
applicable, the Company will reimburse Shareholders for the reasonable fees and
disbursements of one counsel (“Shareholders’ Counsel”).

Section 3.5 Participation in Underwritten Registrations.

(a) A Shareholder Group Member may not participate in any registration hereunder
that is underwritten unless the Shareholder Group Member (i) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements approved by Shareholders and (ii) cooperates with the
Company’s reasonable requests in connection with such registration or
qualification (it being understood that the Company’s failure to perform its
obligations hereunder, which failure is caused by the Shareholder Group Member’s
failure to cooperate with such reasonable requests, will not constitute a breach
by the Company of this Agreement).

(b) Shareholders agree that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3.3(e), Shareholders
will forthwith discontinue, or ensure that the relevant Shareholder Group Member
discontinues, the disposition of its Registrable Securities pursuant to the
Registration Statement until Shareholders receive copies of a supplemented or
amended Prospectus as contemplated by such Section 3.3(e). In the event the
Company gives any such notice, the applicable time period mentioned in
Section 3.3(b) during which a Registration Statement is to remain effective will
be extended by the number of days during the period from and including the date
of the giving of such notice pursuant to this Section 3.5(b) to and including
the date when Shareholders will have received the copies of the supplemented or
amended Prospectus contemplated by Section 3.3(e).

 

18



--------------------------------------------------------------------------------

Section 3.6 Rule 144; Legended Securities; etc.

(a) With a view to making available to Shareholder Group Members the benefits of
Rule 144 promulgated under the Securities Act and any other similar rule or
regulation of the Commission that may at any time permit a Shareholder Group
Member to sell securities of the Company to the public without registration, the
Company agrees to:

(i) make and keep public information available, as those terms are understood
and defined in Rule 144;

(ii) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act so long as
the Company remains subject to such requirements (it being understood that
nothing herein shall limit the Company’s obligations with respect to such
requirements under the Purchase Agreements) and the filing of such reports and
other documents as is required for the applicable provisions of Rule 144; and

(iii) furnish to Shareholders so long as a Shareholder Group Member owns
Registrable Securities, promptly upon written request, (A) a written statement
by the Company that it has complied with the reporting requirements of Rule 144,
the Securities Act and the Exchange Act, (B) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company, and (C) such other information as may be reasonably requested to
permit Shareholder Group Members to sell such securities pursuant to Rule 144
without registration.

(b) The Company will not issue new certificates for shares of Registrable
Securities without a legend restricting further transfer unless (i) such shares
have been sold to the public pursuant to an effective Registration Statement
under the Securities Act or Rule 144, or (ii) (A) otherwise permitted under the
Securities Act and applicable Laws, and (B) Shareholders shall have delivered to
the Company an opinion of counsel, which opinion and counsel shall be reasonably
satisfactory to the Company, to such effect.

Section 3.7 Holdback. In consideration for the Company agreeing to its
obligations under this Agreement, Shareholders agree in connection with any
registration of the Company’s securities (whether or not a Shareholder Group
Member is participating in such registration) upon the request of the Company
and the underwriters managing any underwritten offering of the Company’s
securities, not to effect and not to permit any Shareholder Group Member to
effect (other than pursuant to such registration) any public sale or
distribution of Registrable Securities, including, but not limited to, any sale
pursuant to Rule 144 or Rule 144A, or make any short sale of, loan, grant any
option for the purchase of, enter into any hedging or similar transaction with
the same economic effect of a sale, or otherwise dispose of any Registrable
Securities, any other equity securities of the Company or any securities
convertible into or exchangeable or exercisable for any equity securities of the
Company without the prior written consent of the Company or such underwriters,
as the case may be, during the Holdback Period, provided that nothing herein
will prevent a Shareholder Group Member, if it is a partnership or corporation,
from making a distribution of Registrable Securities to the partners or
shareholders thereof or a transfer to an Affiliate of the Shareholder Group
Member that is otherwise in

 

19



--------------------------------------------------------------------------------

compliance with applicable securities Laws, so long as such distributees or
Affiliates agree to be so bound. With respect to an underwritten offering of
Registrable Securities covered by a registration pursuant to Section 3.1 or 3.2,
the Company further agrees not to effect (other than pursuant to such
registration) any public sale or distribution, or to file any Registration
Statement (other than pursuant to such registration) covering any, of its equity
securities, or any securities convertible into or exchangeable or exercisable
for such securities, during the Holdback Period with respect to such
underwritten offering, if required by the managing underwriter; provided, that
notwithstanding anything to the contrary herein, the Company’s obligations under
this Section 3.7 shall not apply during any twelve-month period for more than an
aggregate of ninety (90) days.

Section 3.8 Indemnification.

(a) The Company agrees to indemnify and hold harmless, to the fullest extent
permitted by Law, Shareholders, each other Shareholder Group Member that has
Registrable Securities, their respective officers, directors and managers and
each Person who is a controlling Person of Shareholders, or of the relevant
Shareholder Group Members, within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act (each such person being referred to herein
as a “Covered Person”) against, and pay and reimburse such Covered Persons for,
any losses, claims, damages, liabilities, joint or several, to which such
Covered Person may become subject under the Securities Act or otherwise, insofar
as such losses, claims, damages or liabilities and expenses (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon (i) any untrue or alleged untrue statement of material fact
contained or incorporated by reference in any Registration Statement,
Prospectus, preliminary Prospectus or any amendment thereof or supplement
thereto, or any document incorporated by reference therein, or (ii) any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, and the Company will
pay and reimburse such Covered Persons for any legal or any other expenses
actually and reasonably incurred by them in connection with investigating,
defending or settling any such loss, claim, liability, action or proceeding,
provided that the Company shall not be liable to a Covered Person in any such
case to the extent that any such loss, claim, damage, liability or expense (or
action or proceeding in respect thereof) or expense arises out of or is based
upon an untrue statement or alleged untrue statement, or omission or alleged
omission, made or incorporated by reference in such Registration Statement, any
such Prospectus, preliminary Prospectus or any amendment thereof or supplement
thereto, or any document incorporated by reference therein, in reliance upon,
and in conformity with, written information prepared and furnished to the
Company by any Covered Persons expressly for use therein or arises out of or is
based on the relevant Shareholder Group Member’s failure to deliver a copy of
the Registration Statement or Prospectus, preliminary Prospectus or any
amendments or supplements thereto after the Company has furnished Shareholders
with a sufficient number of copies thereof. In connection with an underwritten
offering, the Company, if requested, will indemnify such underwriters, their
officers and directors and each Person who controls such underwriters (within
the meaning of the Securities Act) to the same extent as provided above with
respect to the indemnification of the Covered Persons.

 

20



--------------------------------------------------------------------------------

(b) In connection with any Registration Statement in which a Shareholder Group
Member is participating, Shareholders will furnish to the Company in writing
such information as the Company reasonably requests for use in connection with
any such Registration Statement or Prospectus and, will indemnify and hold
harmless the Company, its directors and officers, each underwriter and any
Person who is or might be deemed to be a controlling person of the Company, any
of its subsidiaries or any underwriter within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act against any losses, claims,
damages, liabilities, joint or several, to which the Company or any such
director or officer, any such underwriter or controlling person may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon (i) any untrue or
alleged untrue statement of material fact contained in the Registration
Statement, Prospectus, preliminary Prospectus or any amendment thereof or
supplement thereto or (ii) any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or omission is
made in such Registration Statement, any such Prospectus, preliminary Prospectus
or any amendment or supplement thereto in reliance upon and in conformity with
written information prepared and furnished to the Company by a Shareholder Group
Member expressly for use therein, and Shareholders will reimburse the Company
and each such director, officer, underwriter and controlling Person for any
legal or any other expenses actually and reasonably incurred by them in
connection with investigating, defending or settling any such loss, claim,
liability, action or proceeding, provided that the obligation to indemnify and
hold harmless will be individual and several to Shareholders and will be limited
to the net amount of proceeds actually received by Shareholder Group Members
from the sale of Registrable Securities pursuant to such Registration Statement.

(c) Any Person entitled to indemnification hereunder will (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification and (ii) unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist with respect to such claim, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party. If such defense is assumed, the indemnifying party will not,
without the indemnified party’s prior consent, settle or compromise any action
or claim or consent to the entry of any judgment unless such settlement or
compromise includes as an unconditional term thereof the release of the
indemnified party from all liability, which release shall be reasonably
satisfactory to the indemnified party. An indemnifying party who is not entitled
to, or elects not to, assume the defense of a claim will not be obligated to pay
the fees and expenses of more than one counsel for all parties indemnified by
such indemnifying party with respect to such claim, unless in the reasonable
judgment of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim.

(d) The indemnification provided for under this Agreement will remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and will survive the registration and sale of any securities
by any Person entitled to any indemnification hereunder and the expiration or
termination of this Agreement.

 

21



--------------------------------------------------------------------------------

(e) If the indemnification provided for in Section 3.8(a) or Section 3.8(b) is
held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any loss, liability, claim, damage or expense referred to
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party thereunder, will contribute to the amount paid or payable by such
indemnified party as a result of such loss, liability, claim, damage or expense
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other
hand in connection with the statements or omissions which resulted in such loss,
liability, claim, damage or expense as well as any other relevant equitable
considerations. The relevant fault of the indemnifying party and the indemnified
party will be determined by reference to, among other things, whether the untrue
or alleged untrue statement of a material fact or the omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
Notwithstanding the foregoing, the amount Shareholders will be obligated to
contribute pursuant to this Section 3.8(e) will not exceed an amount equal to
the net proceeds to the Shareholder Group Members of the Registrable Securities
sold pursuant to the Registration Statement which gives rise to such obligation
to contribute (less the aggregate amount of any damages which Shareholder Group
Members have otherwise been required to pay in respect of such loss, claim,
damage, liability or action or any substantially similar loss, claim, damage,
liability or action arising from the sale of such Registrable Securities). No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

Section 3.9 No Inconsistent Agreements. The Company will not hereafter enter
into any agreement with respect to its securities which is inconsistent with or
violates the rights granted to the holders of Registrable Securities in this
Agreement or grant any registration rights to any other Person that rank equally
with, or in priority to, the rights granted to holders of Registrable Securities
in this Agreement without obtaining the prior approval of Shareholders.

Section 3.10 Canadian Securities Laws.

Without limiting any of the provisions of this Article III, in the event that
UTC Canada is restricted by the securities laws of a province or territory of
Canada from selling Registrable Shares, the Company shall, at the request of UTC
Canada, use reasonable best efforts to facilitate any sale of Registrable Shares
by UTC Canada in a timely manner, including, without limitation, by facilitating
the filing, and the obtaining of regulatory approval of, a prospectus in Canada
to qualify the sale.

ARTICLE IV

STANDSTILL AND RESTRICTIONS

Section 4.1 Standstill. Shareholders hereby agree that, from and after the date
hereof, Shareholders shall not, and shall not permit any Shareholder Group
Member to, directly or indirectly, unless (1) specifically requested by the
Company in writing, (2) as the result of the transactions contemplated by the
Purchase Agreements, or (3) otherwise expressly contemplated by the terms of
this Agreement, the Purchase Agreements or the Ancillary Agreements (as defined
in the Purchase Agreements):

 

22



--------------------------------------------------------------------------------

(a) acquire, offer to acquire, or agree to acquire, by purchase or otherwise,
(i) any shares of Capital Stock that results in the aggregate Percentage
Interest of all Shareholder Group Members exceeding nineteen and nine-tenths
percent (19.9%) of the total number of shares of Capital Stock then outstanding,
or (ii) the power to vote and/or direct the vote of shares of Capital Stock
(after taking into account that shares of Class B Common Stock have ten
(10) votes per share) in excess of nineteen and nine-tenths percent (19.9%) of
the total voting power of all shares of Capital Stock then outstanding (each of
(A) and (B), the “Ownership Limit”). Notwithstanding the foregoing,
(x) Shareholders shall not be deemed to be in violation of the Ownership Limit
as the result of the acquisition (whether by merger, consolidation, exchange of
equity interests, purchase of all or part of the equity interests or assets or
otherwise) by any Shareholder Group Member of any Person (any Person which is a
Subsidiary of a Shareholder Group Member after such acquisition, an “Acquired
Person” or “Acquired Persons” at the times that it is such a Subsidiary) that
owns or beneficially owns Capital Stock, or as the result of any repurchase of
Capital Stock by the Company, or any other action taken by the Company or any of
its Affiliates, provided, however, that (y) if at any time Shareholders
(together with other Shareholder Group Members) acquires or becomes beneficial
owner of Capital Stock and/or acquires any Acquired Person(s) that owns or
beneficially owns Capital Stock, such that the Capital Stock owned or
beneficially owned by Shareholder Group Members (including Acquired Person(s))
in the aggregate represents more than the Ownership Limit (other than pursuant
to the clause (x) of this sentence), then Shareholders shall, and shall cause
other Shareholder Group Members (including Acquired Persons) to, as soon as is
reasonably practicable (but in no event longer than one hundred twenty
(120) days after such ownership of Capital Stock first exceeds the Ownership
Limit or such longer period as may be necessary due to the possession of
material non-public information or so that neither Shareholders nor any other
Shareholder Group Member incurs any liability under Section 16(b) of the
Exchange Act if, for purposes of Section 16(b), Shareholders have not acquired
beneficial ownership of any other shares of Capital Stock after the date of the
transaction that resulted in Shareholders exceeding the Ownership Limit)
transfer to a third party a number of shares of Capital Stock sufficient to
reduce the amount of Capital Stock owned or beneficially owned in the aggregate
by the Shareholder Group Members (including Acquired Person(s)) to an amount not
in excess of the Ownership Limit; and provided further, however, that,
notwithstanding anything in this Agreement to the contrary, if at any time the
Shareholder Group Members (including Acquired Person(s)) own Capital Stock in
the aggregate representing more than the Ownership Limit, the Shareholder Group
Members (including Acquired Person(s)) will not be entitled to vote (or cause to
be voted) the shares of Capital Stock representing voting power (after taking
into account that shares of Class B Common Stock have ten (10) votes per share)
in excess of nineteen and nine-tenths percent (19.9%) of the total voting power
of all shares of Capital Stock then outstanding. For purposes of calculating the
Ownership Limits, the Capital Stock outstanding at a particular time shall be
the amount of Capital Stock outstanding as set out in the Company’s then most
recent filings with the Commission;

(b) acquire, offer to acquire, or agree to acquire, by purchase or otherwise,
any material assets of the Company or any Subsidiary thereof, other than (A) in
the ordinary course of business or (B) assets of Carrier Enterprises or any of
its Subsidiaries;

 

23



--------------------------------------------------------------------------------

(c) make, or in any way participate in, any “solicitation” of “proxies” (as such
terms are used in the rules of the Commission) to vote (including by consent),
or seek to advise or influence any Person with respect to the voting of, any
voting securities of the Company;

(d) submit to the Company any shareholder proposal for inclusion in any proxy
statement;

(e) seek or propose to obtain representation on the Board;

(f) make any public announcement with respect to, or submit a proposal (whether
or not public) for, or offer of (with or without conditions) any extraordinary
transaction involving the Company or its securities or assets;

(g) form, join or in any way participate in a group (as defined, as of the date
hereof, under Section 13(d) of the Exchange Act) (other than such a group
consisting solely of Shareholders’ Affiliates) in connection with any of the
foregoing;

(h) seek in any way which would require public disclosure under applicable Law
to have any provision of this Section 4.1 amended, modified or waived; or

(i) otherwise take any actions with the purpose or effect of avoiding or
circumventing any provision of this Section 4.1.

Section 4.2 Anti-Takeover Provisions. From the date hereof, the Company shall
take all reasonable actions to ensure that (i) none of Section 607.0901 and
Section 607.0902 of the Florida Business Corporation Act or any “fair price,”
“moratorium,” “control share acquisition” or other form of anti-takeover statute
or regulation under Florida law, (ii) no anti-takeover provision in the articles
of incorporation or by-laws of the Company or other similar organizational
documents of its Subsidiaries, and (iii) no shareholder rights plan, “poison
pill” or similar measure, in each case that contains restrictions that are
different from or in addition to those contained in Section 4.1, is applicable
to any Shareholder Group Member’s ownership of Company Equity Securities.

Section 4.3 Restrictive Legend. Each certificate representing any of the Subject
Shares beneficially owned by Shareholders shall be marked conspicuously with at
least the following legend:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS, INCLUDING WITH RESPECT TO THE DIRECT OR INDIRECT TRANSFER THEREOF
AND RESTRICTIONS ON THE VOTING OF THE SHARES, UNDER A SHAREHOLDER AGREEMENT,
DATED AS OF JULY 1, 2009, AMENDED AND RESTATED AS OF JANUARY 24, 2012, AND
FURTHER AMENDED AND RESTATED AS OF APRIL 27, 2012.

Section 4.4 Rights of First Refusal on Transfer. Any Restricted Transfer shall
be subject to the rights of refusal set forth in this Section 4.4. For the
purposes of this Agreement, “Restricted Transfer” shall mean the sale in a
private transaction by Shareholder Group Members

 

24



--------------------------------------------------------------------------------

of Subject Shares representing more than 50,000 shares to any Person. Prior to
any Restricted Transfer, Shareholders shall consider in good faith, and discuss
with the Company the possibility of, (i) the relevant Shareholder Group Members
offering to sell such Subject Shares to the Company, (ii) negotiating with the
Company with respect to the sale of such Subject Shares to the Company and
(iii) selling such Subject Shares to the Company; provided, that nothing herein
shall be deemed to restrict Shareholders’ or any Shareholder Group Member’s
ability to determine, in its sole discretion, (i) to terminate any discussions
with the Company at any time or (ii) not to (A) offer to sell such Subject
Shares to the Company, (B) negotiate with the Company with respect to the sale
of such Subject Shares to the Company and (C) sell such Subject Shares to the
Company, or prevent any relevant Shareholder Group Member from engaging in any
Restricted Transfer.

Section 4.5 Conversion of Class B Common Stock. For so long as a Shareholder
Group Member beneficially owns any shares of Class B Common Stock, the Company
shall not amend or repeal, or adopt any provision in its governing documents
that is inconsistent with, Section III(A)(4) of the Company’s Amended and
Restated Articles of Incorporation, and shall at all times reserve and keep
available, out of the aggregate of its authorized but unissued Common Stock, and
issued Common Stock held in its treasury, for the purpose of effecting the
conversion of the Class B Common Stock contemplated by Section III(A)(4) of the
Company’s Amended and Restated Articles of Incorporation, the full number of
shares of Common Stock then deliverable upon the conversion of all outstanding
shares of Class B Common Stock beneficially owned by Shareholders. The Company
shall use its reasonable best efforts to cause such shares of Common Stock to be
at all times approved for listing on the NYSE, subject to official notice of
issuance, as applicable.

Section 4.6 Sections 607.0901 and 607.0902 of the Florida Business Corporation
Act. The Company shall not, and shall cause its controlled Affiliates, including
its Subsidiaries, not to, take (or cause to be taken) any action that would, or
would be reasonably likely to, cause any Shareholder Group Member to be an
“interested shareholder” (as such term is defined in Section 607.0901 of the
Florida Business Corporation Act) with respect to the Company, and shall, and
shall cause its controlled Affiliates, including its Subsidiaries, to take (or
cause to be taken) all actions necessary so that the restrictions contained in
Section 607.0901 and Section 607.0902 of the Florida Business Corporation Act or
any “fair price,” “business combination,” “takeover” or “control share
acquisition” statute or other similar statute or regulation of any jurisdiction
shall not apply to the execution, delivery or performance of the Purchase
Agreements or any of the Ancillary Agreements or the transactions contemplated
by the Purchase Agreements or any of the Ancillary Agreements; provided, that
nothing herein shall be deemed to relieve the Company or any of its Subsidiaries
(including Carrier Enterprises) of any of their respective obligations under the
Purchase Agreements or any of the Ancillary Agreements.

 

25



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS

Shareholders hereby represent and warrant to the Company as of the date hereof:

Section 5.1 Due Organization, etc. Each Shareholder is duly organized and
validly existing under the laws of the jurisdiction of its formation. Each
Shareholder has all necessary power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby by Shareholders have been duly authorized by all necessary
action on the part of Shareholders. This Agreement constitutes a valid and
binding obligation of Shareholders, enforceable against Shareholders in
accordance with its terms, except as limited by the application of bankruptcy,
moratorium and other Laws affecting creditors’ rights generally and as limited
by the availability of specific performance and the application of equitable
principles.

Section 5.2 No Conflicts. None of the execution and delivery of this Agreement
by Shareholders, the consummation by Shareholders of the transactions
contemplated hereby or compliance by Shareholders with any of the provisions
hereof shall (a) conflict with or result in any breach of the organizational
documents of Shareholders, (b) result in, or give rise to, a violation or breach
of or a default under any of the material terms of any material contract,
agreement or other instrument or obligation to which Shareholders is a party or
by which Shareholders or any of their assets may be bound or by which any of the
Subject Shares of Shareholders or any of its Affiliates may be bound, or
(c) result in the creation of, or impose any obligation on Shareholders or any
of their Affiliates to create, any lien upon the Subject Shares of Shareholders
or any of their Affiliates, other than liens created pursuant to this Agreement,
the Purchase Agreements, or any of the Ancillary Agreements, except for any of
the foregoing as does not and could not reasonably be expected to materially
impair Shareholders’ ability to perform its obligations under this Agreement.

Section 5.3 No Control Intent. Each Shareholder, on behalf of itself and the
Shareholder Group Members, does not intend to acquire, and, except to the extent
not prohibited by this Agreement, including Section 4.1, shall not acquire,
directly or indirectly, alone or together with another Person or group (as
defined, as of the date hereof, under Section 13(d) of the Exchange Act) (a) an
interest in the Company exceeding nineteen and nine-tenths percent (19.9%) of
the total number of shares of Capital Stock then outstanding, or (b) the power
to vote and/or direct the vote of shares of Capital Stock (after taking into
account that shares of Class B Common Stock have ten (10) votes per share) in
excess of nineteen and nine-tenths percent (19.9%) of the total voting power of
all shares of Capital Stock then outstanding.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to Shareholders as of the date
hereof:

Section 6.1 Due Organization, etc. The Company is a corporation duly organized
and validly existing under the laws of the State of Florida. The Company has all
necessary power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby by
the Company have been duly authorized by all necessary action on the part of the
Company. This Agreement constitutes a valid and binding

 

26



--------------------------------------------------------------------------------

obligation of the Company, enforceable against the Company in accordance with
its terms, except as limited by the application of bankruptcy, moratorium and
other Laws affecting creditors’ rights generally and as limited by the
availability of specific performance and the application of equitable
principles.

Section 6.2 No Conflicts. Neither the execution and delivery of this Agreement
by the Company nor the consummation by the Company of the transactions
contemplated hereby shall (a) conflict with or result in any breach of the
organizational documents of the Company, or (b) result in, or give rise to, a
violation or breach of or a default under any of the material terms of any
material contract, agreement or other instrument or obligation to which the
Company or any of its Subsidiaries is a party or by which the Company, any of
its Subsidiaries or any of their respective assets may be bound, except for any
of the foregoing as does not and could not reasonably be expected to materially
impair the Company’s ability to perform its obligations under this Agreement.

ARTICLE VII

TERMINATION

Section 7.1 Termination.

(a) Subject to Section 7.1(b), this Agreement shall terminate and neither the
Company nor Shareholders shall have any rights or obligations hereunder upon the
termination of this Agreement by mutual written consent of the Company and
Shareholders; provided, that (i) Article II and Article IV shall terminate and
be of no further force and effect at such time as Albert Nahmad and/or any of
his Family Members and/or Related Affiliates ceases to hold collectively more
than twenty percent (20%) of the total voting power of all shares of Capital
Stock then outstanding; and (ii) Article II (other than Section 2.2, to the
extent such Section relates to Section 4.1 or Section 4.2) shall terminate and
be of no further force and effect at such time as the Percentage Interest of the
Shareholder Group Members and any Acquired Persons (as defined in Section 4.1),
in the aggregate, no longer exceeds five percent (5%); and (iii) Article III
shall terminate and be of no further force and effect at such time as the
Shareholder Group Members, in the aggregate, no longer hold Registrable
Securities constituting more than two percent (2%) (subject to customary
anti-dilution adjustments) of the total number of shares of Capital Stock
outstanding as of the date hereof. Notwithstanding the foregoing, in the event
Article II terminates pursuant to subsection “(ii)” of this Section 7.1(a),
Article II shall be reinstated in full force and effect and shall again bind
Shareholders if, within the period of 730 days following the date that Article
II terminated, the Percentage Interest of the Shareholder Group Members
(including any Acquired Persons (as defined in Section 4.1)), in the aggregate,
again exceeds five percent (5%); such that reinstatement of Article II shall
become effective upon the first day that the Percentage Interest of the
Shareholder Group Members (including any Acquired Persons (as defined in
Section 4.1)), in the aggregate, again exceeds five percent (5%).

(b) Notwithstanding the foregoing, Section 3.4, Section 3.6(a), Section 3.8,
this Section 7.1, and Article VIII of this Agreement shall survive the
termination of this Agreement or any Article hereof.

 

27



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Further Actions. Each of the parties hereto agrees that it will use
commercially reasonable efforts to do all things necessary to effectuate the
intent and provisions of this Agreement.

Section 8.2 Notices. Except as otherwise provided herein, all notices, demands
and other communications to be given or delivered under or by reason of the
provisions of this Agreement (“Notices”) shall be in writing and shall be deemed
to have been given (i) if personally delivered, on the date of delivery, (ii) if
delivered by express courier service of national standing (with charges prepaid)
or by registered mail, upon actual receipt, or (iii) if delivered by telecopy,
(x) upon actual receipt if received at or prior to 5:00 p.m., local time of the
recipient party, or (y) at the beginning of the recipient’s next business day
following actual receipt if received after 5:00 p.m., local time of the
recipient party. All Notices by telecopier shall be confirmed by the sender
thereof promptly after transmission in writing by registered mail or personal
delivery. Notices, demands and communications to any party hereto shall, unless
another address or facsimile number is specified in writing pursuant to the
provisions hereof, be sent to the address or facsimile number indicated below:

If to the Company to:

Watsco, Inc.

2665 South Bayshore Drive

Suite 901

Coconut Grove, FL 33133

Attention: Barry S. Logan

Senior Vice President

Facsimile No.: 305-858-4492

with a copy (which shall not constitute notice) to

Akerman Senterfitt

One SE 3rd Ave.

28th Floor

Miami, FL 33131

Attention: Stephen K. Roddenberry, Esq.

Facsimile No.: 305-374-5095

 

28



--------------------------------------------------------------------------------

If to Shareholders, to:

Carrier Corporation

One Carrier Place

Farmington, CT 06034-4015

Attention: Donald K. Cawley, Esq.

General Counsel

Facsimile No.: 860-660-0777

Section 8.3 Assignment; Binding Effect. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned, in whole or in
part, by operation of law or otherwise, by any of the parties hereto without the
prior written consent of the other parties; provided, that no such assignment
shall relieve the assigning party of its obligations hereunder if such assignee
does not perform such obligations; provided, further, that (a) this Agreement
shall be binding upon, inure to the benefit of, and be enforceable by, the
parties hereto and their respective successors and permitted assigns, and
(b) Shareholders may assign its rights under this Agreement in connection with a
transfer of Capital Stock to any Affiliate of Shareholders which agrees to be
bound by this Agreement. Any purported assignment not permitted under this
Section shall be null and void.

Section 8.4 Third Party Beneficiaries. Notwithstanding anything contained in
this Agreement to the contrary, nothing in this Agreement, expressed or implied,
is intended to or shall confer on any Person, other than Shareholder Group
Members who from time to time own Subject Shares, the parties hereto or their
respective permitted successors and assigns, any rights, benefits, remedies,
obligations or liabilities whatsoever under or by reason of this Agreement;
provided, that Shareholder Group Members who hold any Registrable Securities are
intended third party beneficiaries of Article III and the Persons indemnified
under Section 3.8 are intended third party beneficiaries of Section 3.8.

Section 8.5 Amendments. This Agreement may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by the Company and Shareholders.

Section 8.6 Entire Agreement. This Agreement constitutes the entire agreement
among the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings, both written and oral, among the parties,
or any of them, with respect thereto.

Section 8.7 Mediation; Governing Law; Jurisdiction; Waiver of Jury Trial.

(a) Mediation. The parties agree to submit any dispute, claim or controversy (a
“Dispute”) related to or arising out of this Agreement to mediation before a
neutral mediator in Wilmington, Delaware, who will be requested to conduct
informal, nonbinding mediation of the dispute. Each party will work with the
other to select an acceptable mediator and to work with the mediator to resolve
the dispute. The mediation process shall continue until the case is resolved or,
if not resolved, until either the mediator makes a finding that there is no
possibility of settlement through the mediation or one of the parties elects not
to continue the mediation (“Mediation Termination”).

 

29



--------------------------------------------------------------------------------

(b) Litigation. In the event of a Mediation Termination, then such Dispute shall
be resolved through legal action or proceeding in State of Delaware. Each party
hereto irrevocably submits to the jurisdiction of the state and federal courts
located in the State of Delaware, in any action or proceeding arising out of or
relating to this Agreement, and each party hereby irrevocably agrees that all
claims in respect of any such action or proceeding must be brought and/or
defended in such court; provided, however, that matters which are under the
exclusive jurisdiction of the Federal courts shall be brought in the Federal
District Court for the District of Delaware and any court of appeal therefrom
(the “Chosen Courts”); and each party hereby waives any obligation or
requirement to post any bond on appeal. Each of the parties hereto agrees that
service of process on such party as provided in Section 8.2 shall be deemed
effective service of process on such party. Service made pursuant to the
foregoing sentence shall have the same legal force and effect as if served upon
such party personally within the State of Delaware, and each party irrevocably
waives, to the fullest extent each may effectively do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, TRIAL BY JURY IN ANY SUIT,
ACTION OR PROCEEDING ARISING HEREUNDER.

(c) Governing Law. All disputes, claims or controversies arising out of or
relating to this Agreement, or the negotiation, validity or performance of this
Agreement, or the transactions contemplated hereby shall be governed by and
construed in accordance with the Laws of the State of Delaware without regard to
the principles of conflicts of law.

Section 8.8 Fees and Expenses. Except as otherwise provided herein, all costs
and expenses incurred by a party hereto in connection with this Agreement and
the transactions contemplated hereby shall be paid and borne by such party.

Section 8.9 Headings. Headings of the articles and sections of this Agreement
are for the convenience of the parties only, and shall be given no substantive
or interpretive effect whatsoever.

Section 8.10 Interpretation. In this Agreement, unless the context otherwise
requires, words describing the singular number shall include the plural and vice
versa, words denoting any gender shall include all genders and words denoting
natural Persons shall include corporations, partnerships, and other entities and
vice versa. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be understood to be followed by the words “without
limitation.”

Section 8.11 Waivers. No action taken pursuant to this Agreement, including,
without limitation, any investigation by or on behalf of any party, nor any
failure or delay on the part of any party hereto in the exercise of any right
hereunder, shall be deemed to constitute a waiver by the party taking such
action of compliance of any representations, warranties, covenants or agreements
contained in this Agreement. The waiver by any party hereto of a breach of any
provision hereunder shall not operate or be construed as a waiver of any prior
or subsequent breach of the same or any other provision hereunder.

 

30



--------------------------------------------------------------------------------

Section 8.12 Severability. Any term or provision of this Agreement that is
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdiction. If
any provision of this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as is enforceable.

Section 8.13 Enforcement of this Agreement. The parties hereto agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with its specific terms or was
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions (without requirement to post bond) to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in the Chosen Courts, this being in addition to any other remedy to which
they are entitled at law or in equity.

Section 8.14 Counterparts. This Agreement may be executed by the parties hereto
in two or more separate counterparts, each of which, when so executed and
delivered, shall be deemed to be an original. All such counterparts shall
together constitute one and the same instrument. Each counterpart may consist of
a number of copies hereof, each signed by less than all, but together signed by
all, of the parties hereto.

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Shareholder Agreement to
be duly executed as of the day and year first above written.

 

WATSCO, INC. By:  

/s/ Barry S. Logan

Name:   Barry S. Logan Title:   Senior Vice President

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Shareholder Agreement to
be duly executed as of the day and year first above written.

 

CARRIER CORPORATION By:  

/s/ Sarah David

Name:   Sarah David Title:   Authorized Signing Authority UTC CANADA CORPORATION
By:  

/s/ Sarah David

Name:   Sarah David Title:   Authorized Signing Authority

 

33



--------------------------------------------------------------------------------

(A)

Subject Shares

 

Shareholders

   Number of Shares
of Common Stock
Held of Record      Certificate
Humber      Number of Shares of
Class B Common
stock Held
of Record      Certificate
Number  

Carrier Corporation

     2,985,685         AU16261         94,784         BU4168   

UTC Canada Corporation

     1,250,000         AU16398         —           —     

Total

     4,235,685            94,784      

 

34